DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response for Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-26) in the reply filed on 10/12/2022 is acknowledged. Claims 1-26 read on the elected invention. 
Claims 27-29 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. Election was made without traverse in the reply filed on 10/12/2022.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the claim recites the limitation “the rib” in line 13. It is not clear to the examiner how the at least one internal rib as recited in line 12 becomes a single rib as recited in line 13 of claim 1. Therefore, the scope of the claim is unclear. Appropriate correction is required. 
Claim 2-26 are rejected due to being dependent on a rejected claim as indicated above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 21, 23-24 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kelly (US Pub No. 2017/0136231).
Regarding claim 1, Kelly discloses (Figures 5A-6C) an implantable medical device delivery system (Figure 5A) comprising: an elongate shaft (60) extending from a proximal end of the elongate shaft to a distal end of the elongate shaft (Figures 5B-5C), the elongate shaft configured to extend through a vasculature of a patient (Paragraphs 0034-0037); and a device cup (62) attached to the distal end of the elongate shaft (Figures 5A-5C), the device cup comprising a cylindrical body configured to receive an implantable medical device (500) (Figures 6A-6C), wherein the cylindrical body extends from a proximal end of the cylindrical body to a distal end of the cylindrical body (Figures 6A-6C), and wherein the cylindrical body comprises: an interior surface (clearly shown in Figure 6B where the implantable medical device 500 is positioned); an exterior surface (clearly shown in Figure 6B); a distal opening (621) at the distal end of the cylindrical body (Figure 5B), the distal opening configured for passage of the implantable medical device (Figures 6A-6C) and at least one internal rib (622, 612) extending inwardly from the interior surface of the cylindrical body (clearly shown in Figures 5C and 6B), the rib configured to contact the implantable medical device to frictionally retain the implantable medical device within the device cup (Figures 6A-6C) (Paragraphs 0034-0037).
Regarding claim 21, wherein the at least one internal rib (612) extends longitudinally from the proximal end of the cylindrical body (Figure 5C).



    PNG
    media_image1.png
    605
    579
    media_image1.png
    Greyscale















Regarding claims 23 and 24, wherein the at least one internal rib comprises a distal bifurcated structure that comprises a distally-extending tuning fork shape (see annotated figure above).
Regarding claim 26, wherein the implantable medical device comprises a pacemaker (Paragraph 0002).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wood (US Pub No. 2016/0263372) in view of Harmon (US Patent No. 5,772,671).
Regarding claim 1, Wood discloses (Figures 4A-4D) an implantable medical device delivery system (Figure 4C) comprising: an elongate shaft (320) extending from a proximal end of the elongate shaft to a distal end of the elongate shaft (Figure 4B), the elongate shaft configured to extend through a vasculature of a patient (Paragraph 0026); and a device cup (322) attached to the distal end of the elongate shaft (Figure 4B), the device cup comprising a cylindrical body configured to receive an implantable medical device (100) (Figure 4B), wherein the cylindrical body extends from a proximal end of the cylindrical body to a distal end of the cylindrical body (Figure 4B), and wherein the cylindrical body comprises: an interior surface (clearly shown in Figure 4B where the implantable medical device 100 is positioned); an exterior surface (clearly shown in Figure 4B) and a distal opening (303) at the distal end of the cylindrical body (Figure 4B), the distal opening configured for passage of the implantable medical device (Figures 4B-4C). 
Wood fails to disclose at least one internal rib extending inwardly from the interior surface of the cylindrical body, the rib configured to contact the implantable medical device to frictionally retain the implantable medical device within the device cup.
Harmon, in the analogous art of implant delivery systems, teaches (Figure 4) at least one internal rib (58) extending inwardly from the interior surface (54) of the shaft (50) (Figure 4) (Col. 3, lines 62-67 and Col. 4, lines 1-11), the rib configured to contact the implant (70) to frictionally retain the implant within the shaft (Figure 4) (Col. 3, lines 62-67 and Col. 4, lines 1-11). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Wood to have included at least one internal rib extending inwardly from the interior surface of the cylindrical body as taught by Harmon, in order to frictionally retain the implantable medical device within the device cup and prevent the implantable medical device from dislodging within the device cup (Harmon, Col. 3, lines 62-67 and Col. 4, lines 1-11). 
	Regarding claim 18, Wood modified by Harmon further discloses wherein the at least one internal rib (Harmon, 58) comprises a plurality of internal ribs (Harmon, Figure 4) (Col. 3, lines 62-67 and Col. 4, lines 1-11).
	Regarding claim 20, Wood modified by Harmon further discloses wherein the plurality of ribs comprises at least three ribs (Harmon, Figure 4) (Col. 3, lines 62-67 and Col. 4, lines 1-11).

Claims 1 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wood (US Pub No. 2016/0263372) in view of Kelly (US Pub No. 2017/0136231).
Regarding claim 1, Wood discloses (Figures 4A-4D) an implantable medical device delivery system (Figure 4C) comprising: an elongate shaft (320) extending from a proximal end of the elongate shaft to a distal end of the elongate shaft (Figure 4B), the elongate shaft configured to extend through a vasculature of a patient (Paragraph 0026); and a device cup (322) attached to the distal end of the elongate shaft (Figure 4B), the device cup comprising a cylindrical body configured to receive an implantable medical device (100) (Figure 4B), wherein the cylindrical body extends from a proximal end of the cylindrical body to a distal end of the cylindrical body (Figure 4B), and wherein the cylindrical body comprises: an interior surface (clearly shown in Figure 4B where the implantable medical device 100 is positioned); an exterior surface (clearly shown in Figure 4B) and a distal opening (303) at the distal end of the cylindrical body (Figure 4B), the distal opening configured for passage of the implantable medical device (Figures 4B-4C). 
Wood fails to disclose at least one internal rib extending inwardly from the interior surface of the cylindrical body, the rib configured to contact the implantable medical device to frictionally retain the implantable medical device within the device cup.
Kelly, in the same field of endeavor, teaches (Figures 3A-4C) at least one internal rib (402) extending inwardly from the interior surface of the shaft (40) (Figure 3C) (Paragraphs 0031-0033), the rib configured to contact the implant (300) to frictionally retain the implant within the shaft (Figures 4A-4C) (Paragraphs 0031-0033). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Wood to have included at least one internal rib extending inwardly from the interior surface of the cylindrical body as taught by Kelly, in order to frictionally retain the implantable medical device within the device cup and increase the ease by the operator for securing the implantable medical device within the device cup (Kelly, Paragraphs 0004 and 0031-0033). 
Regarding claims 18 and 19, Wood modified by Kelly further discloses wherein the at least one internal rib (Kelly, 402) comprises a plurality of internal ribs (Kelly, Figures 3B-3C) (Paragraphs 0031-0033) and wherein the plurality of internal ribs are distributed about a circumference of the cylindrical body (Kelly, Figure 3B) (Paragraphs 0031-0033).

Claims 2-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wood (US Pub No. 2016/0263372) in view of Harmon (US Patent No. 5,772,671) as applied to claim 1 above, and further in view of Seno (US Patent No. 7,223,263).
Regarding claim 2, Wood modified by Harmon discloses the invention of claim 1 above except for wherein the cylindrical body further comprises at least one vent hole extending from the exterior surface of the cylindrical body to the interior surface of the cylindrical body, the at least one vent hole configured to allow fluid to pass through the cylindrical body. 
Seno, in the analogous art of catheters, teaches (Figures 1-7) at least one vent hole (20) extending from the exterior surface of the catheter to the interior surface of the catheter (Figure 3), the at least one vent hole configured to allow fluid to pass through the catheter (Col. 4, lines 38-52). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Wood modified by Harmon to have included at least one vent hole extending from the exterior surface of the cylindrical body to the interior surface of the cylindrical body as taught by Seno, in order to inject a medical fluid during the surgical procedure and also, to provide a mechanism to facilitate draining during the surgical procedure (Seno, Col. 1, lines 10-16 and Col. 5, lines 25-31). 
Regarding claim 3, Wood modified by Harmon and Seno further discloses wherein the at least one vent hole (Seno, 20) comprises a plurality of vent holes (Seno, Figure 3).
Regarding claim 4, Wood modified by Harmon and Seno further discloses wherein the plurality of vent holes comprises at least three vent holes (Seno, Figure 3).
Regarding claim 5, Wood modified by Harmon and Seno further discloses wherein the plurality of vent holes are distributed around a circumference of the cylindrical body (Seno, Figure 4).
Regarding claim 6, Wood modified by Harmon and Seno further discloses wherein the plurality of vent holes are distributed longitudinally along the cylindrical body (Seno, Figure 2).

    PNG
    media_image2.png
    770
    778
    media_image2.png
    Greyscale

Regarding claim 7, Wood modified by Harmon and Seno further discloses wherein the at least one vent hole is nearer the proximal end of the cylindrical body than the distal end of the cylindrical body (see annotated figure above for Seno).
Regarding claim 8, Wood modified by Harmon and Seno further discloses wherein the at least one vent hole is configured to allow increased flow of fluid from inside the cylindrical body in response to the distal opening being covered [Fully configured in doing this since Wood modified by Harmon and Seno discloses all of the structural elements in the same arrangement as claimed].
Regarding claim 9, Wood modified by Harmon and Seno further discloses wherein the at least one vent hole is configured to channel a radioactive dye when the distal end of cylindrical body is disposed against a tissue of a patient such that the distal opening is covered by the tissue [Fully configured in doing this since Wood modified by Harmon and Seno discloses all of the structural elements in the same arrangement as claimed].
Regarding claim 10, Wood modified by Harmon and Seno further discloses wherein the at least one vent hole is located over an electrode of the implantable medical device [Not positively recited in the claim] and is configured to allow bodily fluid to contact the electrode when the implantable medical device is retained within the device cup [Fully configured in doing this since Wood modified by Harmon and Seno discloses all of the structural elements in the same arrangement as claimed. The examiner wants to note that the implantable medical device having an electrode is not positively recited in the claim and is only functionally recited].
Regarding claim 11, Wood modified by Harmon and Seno further discloses wherein the cylindrical body further comprises at least one external channel (Seno, 22) (Figure 2).
Regarding claim 12, Wood modified by Harmon and Seno further discloses wherein the at least one external channel comprises a plurality of external channels (Seno, Figure 6).
Regarding claim 13, Wood modified by Harmon and Seno further discloses wherein the plurality of external channels are distributed about a circumference of the cylindrical body (Seno, Figures 4 and 6).
Regarding claim 14, Wood modified by Harmon and Seno further discloses wherein the at least one external channel extends longitudinally from the proximal end of the cylindrical body (Seno, Figure 6).
Regarding claim 15, Wood modified by Harmon and Seno further discloses wherein the at least one vent hole extends through the at least one external channel (Seno, Figures 2 and 4).
Regarding claim 16, Wood modified by Harmon and Seno further discloses wherein the at least one external channel is configured to direct fluid external to the cylindrical body to the at least one vent hole (Seno, Col. 4, lines 53-65) [Fully configured in doing this since Wood modified by Harmon and Seno discloses all of the structural elements in the same arrangement as claimed].







    PNG
    media_image3.png
    671
    769
    media_image3.png
    Greyscale


Regarding claim 17, Wood modified by Harmon and Seno further discloses an outer member (see annotated figure above) defining a lumen; and an inner member (Wood, 320 and 322) configured to fit inside the lumen (Wood, Figure 2A), the inner member comprising the elongate shaft and the device cup, wherein the external channel is configured to direct a bodily fluid through the at least one vent hole and out of the distal end of the cylindrical body when the inner member moves through the lumen of the outer member [Fully configured in doing this since Wood modified by Harmon and Seno discloses all of the structural elements in the same arrangement as claimed].

Allowable Subject Matter
Claims 22 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is (571) 270-0172. The examiner can normally be reached on Monday-Friday 7am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MAJID JAMIALAHMADI/Primary Examiner, Art Unit 3771